Exhibit 10.7.2

 

NON-QUALIFIED DEFERRED COMPENSATION PLAN FOR DIRECTORS

(As Restated Effective January 1, 2018)

ADOPTION AGREEMENT

 

(Updated Form January 1, 2020)

 

This Adoption Agreement is the companion document that allows a corporation to
sponsor and adopt the Virginia Bankers Association Model Non-Qualified Deferred
Compensation Plan for Directors (the “Plan”).  Each Corporation named below
hereby adopts the Plan through this Adoption Agreement (the “Adoption
Agreement”), to be effective as of the date(s) specified below, and elects the
following specifications and provides the following information relating
thereto.

 

In completing this Adoption Agreement, if additional space is required, insert
additional sheets.

 

Adoption Agreement Contents

 

 

 

 

 

 

 

 

 

 

Page

Option 1

    

Corporation(s) Adopting Plan

    


1

Option 2

 

General Plan Information

 


1

Option 3

 

Status of Plan and Effective Date(s)

 


2

Option 4

 

Definitions and Other Optional Provisions

 


3

Option 5

 

Time and Form of Payments

 


5

Option 6

 

Hardship Withdrawals

 


7

Option 7

 

Participant Deemed Investment Direction

 


7

 

 

 

 

 

 

 

1.

 

CORPORATION(S) ADOPTING PLAN.

 

(a)

Name of Plan Sponsor:

(b)    Plan Sponsor’s Telephone

 

Atlantic Union Bankshares Corporation

Number: (804) 633-5031

 

 

 

 

 

(c)

Address of Plan Sponsor:

(d)    Plan Sponsor’s EIN:

 

1051 E Cary Street, Suite 1200

80-0463989

 

Richmond, VA  23219

 

 

(e)    Plan Sponsor’s Tax Year  End: 12/31

 

(f)

Other Participating Corporations Adopting the Plan:

 

 

 

 

 

 

 

[√]

(1)

All Affiliates are automatically participating Corporations in the Plan, except
for the following:

 

 

 

 

 

 

 

 

 

_____________________________________________________________________________________.

 

 

 

 

 

 

 

 

[  ]

(2)

Each participating Corporation is listed individually on the attachment
captioned “List of Participating Corporations,” which shall be updated as needed
from time to time in compliance with ARTICLE XIII of the basic plan document.

 

 

 

 

 

 

 

 

2.

 

GENERAL PLAN INFORMATION.

 

(a)

Name of Plan:

 

 

 

 

 

 

 

Atlantic Union Bankshares Corporation Director’s Deferred Compensation Plan

 

(b)

Name, Address and EIN of Plan Administrator(s):  [If other than Plan Sponsor,
appointment must be by resolution]










 

3.

 

STATUS OF PLAN AND EFFECTIVE DATE(S).

 

(a)

Effective Date of Plan:  The Effective Date of the Plan is  April 23,  1998.

 

 

 

 

 

 

 

(b)

Plan Status.  The adoption of the Plan through this Adoption Agreement is:

 

 

 

 

 

 

 

 

[  ]

(1)

Initial Establishment.  The initial adoption and establishment of the Plan.

 

 

 

 

 

 

 

 

[√]

(2)

Restated Plan.  An amendment and restatement of the Plan (a Restated Plan).

 

 

 

 

 

 

 

 

 

 

(A)

Effective Date of this Restatement.  The Effective Date of this Restatement is
 January 1,  2020.

 

 

 

 

 

 

 

 

 

 

(B)

Prior Plan.  The Plan was last maintained under document dated January 1,
 2018 , and was known as the Union Bankshares Corporation Director’s Deferred
Compensation Plan 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_______________________________________________________________________________.

 

 

 

 

 

 

 

 

 

 

(C)

409A Transitional Provisions (grandfathering election):

 

 

 

 

 

 

 

 

 

 

 

[  ]

Election NOT to Grandfather Pre-January 1, 2005 Vested Balances.  If this Option
is elected, all Deferral Accounts shall be subject to the rules set forth in the
post-December 31, 2004 restatements.

 

 

 

 

 

 

 

 

 

 

 

 

 

If the Option is not elected, the Deferral Accounts attributable to transfers
from predecessor plans prior to December 31, 2004 and contributions that are
vested as of December 31, 2004 shall be segregated from the Deferral Accounts
attributable to contributions that are not vested as of December 31, 2004 and to
contributions and transfers made on and after January 1, 2005.  The terms of the
Plan in effect on and after January 1, 2005 shall only apply to transfers and
contributions that are not vested as of December 31, 2004 and to contributions
and transfers made on and after January 1, 2005.

 

 

 

 

 

 

 

 

 

[  ]

(3)

Special or Other Transitional Provisions.  [Use attachment if additional space
is needed]

 

 

 

 

 

 

 

 

 

 

 

 

[Enter any special provisions including alternate definitions or other
transitional provisions relating to any Predecessor Plan Account and the Plan as
restated] 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





2




 

4.            DEFINITIONS AND OTHER OPTIONAL PROVISIONS.

 

(a)          Compensation

Paragraph 1.10

Compensation is used throughout the basic plan document for different
purposes.  The following specific rules apply.

 

 

(1)

General Definition.  The Compensation definition in paragraph 1.10 of the basic
plan document is modified as follows:

 

 

 

 

 

(A)         Retainer.  Retainer is more specifically defined to mean:

Retainers paid to board members

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(B)         Fees. Fees is more specifically defined to mean:

Fees paid to board members

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(2)

Specific Definitions. When used with respect to Deferral Contributions under the
Plan, Compensation shall include: [Check one]

 

 

 

 

 

[   ]        (A)

Retainer.

 

 

 

 

 

 

 

[   ]        (B)

Fees.

 

 

 

 

 

 

 

[√]         (C)

Retainers and Fees.

 

 

 

 

 

(b)          Eligible Director

Paragraph 1.19

Eligible Director shall mean only the following:

 

[√]        (1)

All Directors.  Any individual serving as a Director of the Corporation.

 

 

 

 

 

 

[  ]        (2)

All Non-Employee Directors.  Any individual serving as a Director of the
Corporation, except Directors who are also common law employees of the
Corporation.

 

 

 

 

 

 

[  ]        (3)

Determination by Board.  Any individual who is designated as an Eligible
Director by resolution of the [  ] Plan Sponsor’s    [  ] Corporation’s
Board.  A copy of the resolution shall be attached to and incorporated by
reference into the Plan.

 

 

 

 

 

(c)          Plan Year

Paragraph 1.24

In the case of a Restated Plan, which prior to the Effective Date of this
Restatement was maintained on the basis of a Plan Year beginning on a date other
than January 1, the Plan Year shall begin on              , ____ and end on
__________, ______, with the short Plan Year beginning on
                                                       ,  ________ and ending on
December 31, ________.  Thereafter, the Plan Year shall be the 12-month period
beginning each January 1.





3




(d)          Effective Date of Coverage

Paragraph 2.1

The effective date of coverage for an Eligible Director shall be [Check one]

 

[  ]        (1)

Immediate.  The first day of the first payroll period beginning on or after the
date the individual became an Eligible Director.

 

 

 

 

[  ]        (2)

Monthly.  The first day of the first payroll period beginning on or after the
first day of _________  [Complete with 1st, 2nd, or other] month next following
the date the individual became an Eligible Director.

 

 

 

 

[  ]        (3)

Semi-Annually.  The first day of the Plan Year or the first day of the seventh
month of the Plan Year on or next following the date the individual became an
Eligible Director.

 

 

 

 

[√]        (4)

Annually.  The first day of the Plan Year on or next following the date the
individual became an Eligible Director.

 

 

 

[√]         (e)          Cancellation of Deferred Compensation Election For
Disability Paragraph 3.5

If this Option is elected, the Plan Sponsor:

 

 

 

 

[   ]        (1)

Mandatory Cancellation.  Will cancel the Deferred Compensation Election of an
Eligible Director who experiences a Disability as defined in subparagraph
3.5(b).

 

 

 

 

[√]        (2)

Optional Cancellation.  May permit an Eligible Director who experiences a
Disability as defined in subparagraph 3.5(b) to cancel his Deferred Compensation
Election.

 

 

 

 

If this Option is not selected, no cancellation will be required or permitted
upon the occurrence of a Disability.

 

 

 

[√]         (f)          Rules Relating to Final Check of Year

If this Option is elected, Compensation payable after the last day of the
calendar year solely for services performed during the final payroll period
which contains the last day of the year will be treated as Compensation for
services performed in the taxable year in which the payroll period began.

 

 

 

If this Option is not elected, Compensation payable after the last day of the
calendar year solely for services performed during the final payroll period
which contains the last day of the year will be treated as Compensation for
services performed in the subsequent taxable year in which the payment is made.

 

 

 

Any change in election relating to the final check of the Participant’s taxable
year may not be effective for 12 months from the date the amendment is adopted
and executed.

 





4




 

5.            TIME AND FORM OF PAYMENTS.

 

(a)          Benefit Commencement Date Paragraph 7.1

Benefit Commencement Date shall mean the first day of the calendar quarter
coinciding with or next following the designated time or event as follows:

[Check one, and complete where applicable]

 

 

 

 

 

 

[   ]

(1)

Selected By Plan Sponsor.  The Plan Sponsor hereby selects payment commencement
on the Participant’s Separation from Service as a Director of the Corporation
for whatever reason.

 

 

 

 

 

 

 

If elected here [  ], the Plan Sponsor elects for payment to be accelerated upon
a Change in Control, but only with respect to contributions made after this
Adoption Agreement is executed, unless the Plan Sponsor previously made such an
election under Option 3(b)(3).

 

 

 

 

 

[√]

(2)

Selected By Participant.  The date selected by the Participant in accordance
with the following: [Select options to be available to Participant]

 

 

 

 

 

 

 

 

[√]

(A)         The Participant’s Separation from Service as a Director (for reasons
other than death).

 

 

 

 

 

 

 

 

[√]

(B)         A date certain stated clearly in the Participant’s Deferred
Compensation Election form which shall be without regard to when service as a
Director ends.

 

 

 

 

 

 

 

 

[√]

(D)         The earlier of a date certain or Separation from Service as a
Director (for reasons other than death).

 

 

 

 

 

 

 

 

[√]

(E)          Change in Control.  The Participant may elect to have payment
accelerated upon a Change in Control.

 

 

 

 

 

 

(b)          Form of Payment to Participant Paragraph 7.2

The form of payment to the Participant will be determined as follows:

[Check one, and complete where applicable]

 

 

 

 

 

 

 

[  ]

(1)

Selected By Plan Sponsor.  The Plan Sponsor selects the following form of
payment: [Select One]

 

 

 

 

 

 

 

 

[  ]

(A)         Lump Sum.  Deferral Benefits will be paid to the Participant in a
single, lump-sum payment.

 

 

 

 

 

 

[  ]

(B)         Periodic Installments.  Deferral Benefits will be paid to the
Participant in annual periodic installment payments made over the following
period: [Select One]

 

 

 

 

 

 

 

[   ]

(i)

Five (5) years.

 

 

 

 

 

 





5




 

 

 

 

 

 

 

 

 

[   ]

(ii)

Ten (10) years.

 

 

 

 

 

 

 

 

 

[   ]

(iii)

Fifteen (15) years.

 

 

 

 

 

 

 

 

 

[   ]

(iv)

Twenty (20) years.

 

 

 

 

 

 

 

[√]

(2)

Selected By Participant.  The Participant may elect from among the following
forms of payment [Select options to be available to Participants]

 

 

 

 

 

 

 

 

[√]

(A)

Lump Sum.  Deferral Benefits may be paid to the Participant in a single,
lump-sum payment.

 

 

 

 

 

 

 

 

[√]

(B)

Periodic Installments.  Deferral Benefits may be paid to the Participant in
annual periodic installment payments made over the following period:

 

 

 

 

 

 

 

 

 

[√]

(i)

Five (5) years.

 

 

 

 

 

 

 

 

 

[√]

(ii)

Ten (10) years.

 

 

 

 

 

 

 

 

 

[√]

(iii)

Fifteen (15) years.

 

 

 

 

 

 

 

 

 

[√]

(iv)

Twenty (20) years.

 

 

 

 

 

 

(c)          Form of Payment to Beneficiary

Paragraph 7.2

The form of payment to the Beneficiary will be determined as follows:

[Check one, and complete where applicable]

 

 

 

 

 

 

 

[  ]

(1)

Selected By Plan Sponsor.  The Plan Sponsor selects the following form of
payment to the Beneficiary:  [Select One]

 

 

 

 

 

 

 

 

[  ]

(A)        Lump Sum.  Deferral Benefits will be paid to the Beneficiary in a
single, lump-sum payment.

 

 

 

 

 

 

 

 

[  ]

(B)         Periodic Installments.  Deferral Benefits will be paid to the
Beneficiary in annual periodic installment payments made over the following
period: [Select One]

 

 

 

 

 

 

 

 

 

[  ]

(i)

Five (5) years.

 

 

 

 

 

 

 

 

 

[  ]

(ii)

Ten (10) years.

 

 

 

 

 

 

 

 

 

[  ]

(iii)

Fifteen (15) years.

 

 

 

 

 

 

 

 

 

[  ]

(iv)

Twenty (20) years.

 

 

 

 

 

[√]

(2)

Selected By Participant.  The Participant may elect the form of payment to the
Beneficiary from among the following forms of payment [Select options to be
available to Participants]

 

 

 

 

 

 

 

 

[√]

(A)

Lump Sum.  Deferral Benefits may be paid to the Beneficiary in a single,
lump-sum payment.

 

 

 

 

 

 





6




 

 

 

[√]

(B)

Periodic Installments.  Deferral Benefits may be paid to the Beneficiary in
annual periodic installment payments made over the following periods:

 

 

 

 

 

 

 

 

 

[√]

(i)

Five (5) years.

 

 

 

 

 

 

 

 

 

[√]

(ii)

Ten (10) years.

 

 

 

 

 

 

 

 

 

[√]

(iii)

Fifteen (15) years.

 

 

 

 

 

 

 

 

 

[√]

(iv)

Twenty (20) years.

 

 

6.            HARDSHIP WITHDRAWALS.

 

 

(a)          Availability Generally

Paragraph 8.1

A Participant [Check one]

 

[  ]

(1)

Not Permitted.  May not make Hardship Withdrawals.

 

 

 

 

 

[√]

(2)

Permitted.  May make a Hardship Withdrawal for an Unforeseeable Emergency.

 

 

7.          PARTICIPANT DEEMED INVESTMENT DIRECTION.

 

(a)          Availability Generally

Paragraph 4.2

A Participant [Check one]

 

 

 

 

 

[  ]

(1)

Not Permitted.  May not make deemed investment directions.

 

 

 

 

 

[√]

(2)

Permitted.  May make deemed investment directions for his Deferral Account.

 

 

 

 

(b)          Permissible Investments

Unless the Plan Sponsor elects a different option below, a Participant’s
Deferral Account may be invested in the investment funds which are designed to
mirror the investment options available under the VBA Plan as adopted by the
Plan Sponsor, to the extent legally practical, with alternate funds designated
where collective investment funds may not be offered under a nonqualified plan.

 

 

 

 

 

[√]

(1)

VBA Plan Plus Company Stock.  In addition to the funds available under the VBA
Plan, a Company Stock Fund will also be available for directed investment.

 

 

 

 

 

[  ]

(2)

VBA Plan Without Company Stock.  Regardless of whether a Company Stock Fund is
available under the VBA Plan, no Company Stock Fund will be available for
directed investment.

 

 

 

 

 

[  ]

(3)

Company Stock Only.  In lieu of the funds available under the VBA Plan, a
Company Stock Fund will be the only fund available for directed investment.





7




IN WITNESS WHEREOF, each Corporation, by its duly authorized representatives,
has executed this Adoption Agreement this  14th       day of 
November      ,  2019.

 

 

 

 

 

 

 

 

    

Atlantic Union Bankshares Corporation

 

 

 

[Enter Name of Plan Sponsor]

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Loreen Lagatta

 

 

 

   Its

Chief Human Resource Officer and EVP

 

 

 

 

 

[SEAL]

 

 

 

 

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

 

 

/s/ Rachael L. Lape

 

 

 

Its

General Counsel and SVP

 

 

 

 

 

 

 

 

 

 

 

[Enter Name of Corporation]

 

 

 

 

 

 

 

 

By

 

 

 

 

   Its

 

 

 

 

 

 

 

 

 

 

 

[SEAL]

 

 

 

 

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

 

Its

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Enter Name of Corporation]

 

 

 

 

 

 

 

 

By

 

 

 

 

   Its

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[SEAL]

 

 

 

 

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

 

Its

 

 

 

 

 

8

